Citation Nr: 9917336	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-19 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to improved death pension benefits as the 
surviving spouse of the veteran.

2.  Entitlement to waiver of recovery of an overpayment of 
the veteran's pension benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1970 to August 
1972.  The evidence on file shows that the veteran married 
the appellant on November [redacted] 1996, and that he died October 
[redacted] 1997.

The issue of entitlement to improved death pension benefits 
as the surviving spouse of the veteran is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the claim.

The issue of entitlement to waiver of recovery of an 
overpayment of the veteran's pension benefits is before the 
Board on appeal from a March 1998 decision by the RO 
Committee on Waivers and Compromises (Committee) which found 
it did not have authority to adjudicate the appellant's claim 
for a waiver.


FINDINGS OF FACT

1.  The veteran married DLT in June 1973.  Their divorce was 
final, effective November 1, 1996.

2.  The veteran and the appellant were married on November [redacted] 
1996, although they cohabited for several years prior to the 
date of their marriage.

3.  The evidence shows the appellant was aware of the 
veteran's prior marriage to DLT.

4.  The veteran died October [redacted] 1997.  

5.  No children were born of the marriage between the veteran 
and the appellant.

6.  On or about November 1, 1997, the appellant negotiated a 
monthly VA pension check made payable to the veteran and to 
which he would have been entitled but for his death.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to improved death pension 
benefits as the surviving spouse of the veteran.  38 U.S.C.A. 
§ 1541 (West 1991 & Supp. 1999); 38 C.F.R. § 3.54 (1998).

2.  The appellant is entitled to the amount of the VA pension 
check which she negotiated on or about November 1, 1997; the 
overpayment in issue was not properly created.  38 U.S.C.A. 
§§ 5302, 5310; 38 C.F.R. § 1.962.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Improved Death Pension

Background.  The evidence on file shows that the veteran 
married DLT in June 1973.  A copy of their Judgment of 
Dissolution of Marriage is on file, which shows their divorce 
was dissolved effective November 1, 1996.

Also on file is a copy of the License and Record of Marriage 
between the veteran and the appellant.  This document shows 
that the veteran and the appellant were married on November 
[redacted] 1996.

The veteran's Certificate of Death shows that he died October 
[redacted] 1997.

The appellant's initial claim of entitlement to improved 
death pension as the surviving spouse of the veteran was 
received by the RO in January 1998.  She reported that even 
though they were married on November [redacted] 1996, that they had 
known each other for 20 years.  Furthermore, she reported 
that they had lived together beginning in 1994.  She reported 
that she and the veteran obtained forms in October 1997 to 
report her as his wife, but that they were unable to return 
the forms prior to the veteran's death.

The RO denied the appellant's claim in March 1998.  The 
appellant's Notice of Disagreement was received in June 1998.  
She asserted that she and the veteran had lived together for 
4 years prior to their marriage.  Moreover, she reported that 
they would have been married quite some time before that, but 
DLT would not agree to a divorce.  The appellant stated that 
DLT left the veteran in 1992.  She also stated that the 
veteran's divorce from DLT was final "October 1, 1996," but 
that due to Oregon law she and the veteran had to wait 30 
days to marry.  If not for this requirement, she asserted 
that she and the veteran would have been married for the full 
year.  She requested that VA consider the time that they did 
actually live together, and to waive the "15 days lacking in 
the formal ceremony."

In November 1998, the appellant submitted various lay 
statements in support of her claim.  These statements confirm 
that the veteran and the appellant cohabited for several 
years prior to their marriage of November [redacted] 1996, and that 
they had a loving relationship.  Three of the people who 
provided these lay statements also reported that the veteran 
had to get a divorce from DLT prior to his marriage to the 
appellant.  The appellant also submitted her own statement in 
November 1998, wherein she reported, among other things, that 
the veteran asked her to marry him when they first met.  
However, she stated that she said no "because of him still 
being married."  Nevertheless, she stated that they got 
married in their own way in September 1995.

In a statement received in January 1999, the appellant 
reported that she and the veteran had an unwritten agreement 
to be married beginning in September 1995.  She stated that 
as far as she and the veteran were concerned, this was as 
binding on them as an "official" wedding.  The appellant 
also stated that she believed the State of Oregon recognized 
common law marriages.

In an April 1999 statement, the appellant contended that the 
requirement that she be married to the veteran for one year 
or more in order to receive death pension benefits was 
unfair.  She also asserted that it was "absurd" that her 
claim be denied because the veteran died two weeks prior to 
their anniversary.  The appellant stated that she understood 
that VA made this stipulation to avoid a marriage of 
convenience.  However, she stated that these cases should be 
judged on a case by case basis, and that she and the veteran 
did have a loving relationship.


Legal Criteria.  The surviving spouse of a veteran is 
entitled to receive VA improved (nonservice connected) death 
pension if the veteran had qualifying service or at the time 
of death was receiving or entitled to receive compensation 
for a service connected disability.  38 U.S.C.A. § 1541(a); 
38 C.F.R. § 3.3(b)(4).

The applicable criteria provide that improved death pension 
benefits may be paid to a surviving spouse who was married to 
the veteran: (1) One year or more prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
Prior to May 8, 1985, if the veteran served during the 
Vietnam era.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54(a).

A "surviving spouse" is defined, in part, as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50.

"Marriage" means a marriage valid under the law of the 
place where parties resided at the time of marriage, or the 
law of the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage; and 

(b) The claimant entered into the marriage without 
knowledge of the impediment; and 

(c) The claimant cohabited with the veteran continuously 
from the date of marriage to the date of his or her 
death; and 

(d) No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 C.F.R. § 3.52; see also 38 U.S.C.A. § 103(a).

Marriages deemed valid. . . . the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

In this case, the appellant asserts, in effect, that she and 
the veteran had a deemed valid common-law marriage prior to 
their marriage in November 1996.  In VAOPGCPREC 58-91 (O.G.C. 
Prec. 58-91), VA General Counsel held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veteran's death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veteran's death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common-law 
marriage constitutes a "legal impediment" 
to such a marriage for purposes of that 
section.

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state or commonwealth that does not recognize common-law 
marriages, VA may deem such a marriage valid for VA purposes 
where the facts demonstrate that the appellant was without 
knowledge of the legal impediment at the time that the 
invalid marriage was contracted.  See Dedicatoria v. Brown, 8 
Vet. App. 441, 444 (1995) (The Court interprets 38 C.F.R. § 
3.52 "to require that determination of appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid marriage was contracted.").


Analysis.  In the instant case, the Board finds that the 
appellant does not meet the requirements necessary for 
improved death pension benefits as the surviving spouse of 
the veteran.  38 U.S.C.A. § 1541(f); 38 C.F.R. § 3.54.  The 
veteran and the appellant were married on November [redacted] 1996, 
and the veteran died October [redacted] 1997.  In short, they were 
not married for one year or more prior to the veteran's 
death, nor were they married prior to May 8, 1985.  
Furthermore, there is no evidence that any children were born 
to the veteran and the appellant.  

The Board acknowledges and does not dispute the validity of 
the various lay statements submitted by the appellant that 
attest to the fact that she and the veteran had a loving 
relationship for several years prior to his death.  The Board 
also acknowledges that the veteran died only about two weeks 
prior to what would have been their one year anniversary.  
Therefore, the appellant has asserted it is unfair to hold 
her to the requirement that she and the veteran had to be 
married for at least one year prior to his death.  With 
respect to these contentions, the Board notes that the 
requirement that the appellant and the veteran be married for 
one year or more prior to the veteran's death is mandated by 
statute.  38 U.S.C.A. § 1541(f).  VA does not have the 
authority to overrule the express requirements of Congress.  
To the extent the appellant's contentions goes to equitable 
relief, the Board notes that it does not have the authority 
to award equitable relief.  See 38 U.S.C.A. § 503; see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment of 
government benefits must be authorized by statute) (citing 
OPM v. Richmond, 496 U.S. 414, 424, 110 S.CT. 2465, 2471, 110 
L.Ed.2d 387 (1990)); Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Lozano v. Derwinski, 1 Vet. App. 184 (1991).

The appellant has also asserted that she and the veteran 
should be deemed to have had a common law marriage prior to 
November [redacted] 1996, based upon the fact they cohabited for 
several years prior to this date.  The Board notes that the 
evidence on file does show that the veteran and the appellant 
cohabited for several years prior to November [redacted] 1996.  
However, the State of Oregon does not recognize common law 
marriages.  VA Adjudication Procedure Manual, M21-1, Part IV, 
12.04(d).  Granted, the appellant has asserted that she was 
unaware that Oregon does not recognize common law marriages.  
However, the legal impediment in the instant case was not 
whether common law marriages are recognized by the State of 
Oregon.  Rather, the legal impediment was the fact that the 
veteran's divorce from DLT was not final until November 1, 
1996.  The evidence on file, including the appellant's own 
statements, show that the appellant was aware of this legal 
impediment.  Consequently, there is no basis in the law to 
find that the veteran and the appellant had a valid marriage 
prior to November [redacted] 1996.  

For the reasons stated above, the Board must conclude that 
the appellant is ineligible for improved death pension as the 
surviving spouse of the veteran, and that her claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is dispositive of the instant 
case, the benefit of the doubt rule is not for application.


II.  Waiver of Overpayment

Background.  The veteran was granted VA pension benefits by a 
July 1996 rating decision.  In a September 1996 rating 
decision, he was granted service connection for arthritis as 
a residual of right elbow fracture.  A 10 percent disability 
rating was assigned, effective April 24, 1996.  He was 
subsequently granted special monthly pension based on the 
need for aid and attendance by a November 1996 rating 
decision.  This special monthly pension was effective October 
31, 1996.  

As stated above, the veteran died October [redacted] 1997.  The RO 
received notification of the veteran's death on November 5, 
1997, when it received the appellant's VA From 21-530, 
Application for Burial Benefits.

The evidence on file shows that a VA pension check was issued 
to the veteran on November 1, 1997, in the amount of 
$1,131.00.

In statements dated in February 1998, the appellant 
acknowledged receipt of the veteran's VA pension check of 
November 1, 1997.  She reported that she deposited the check 
into the joint account she had with the veteran, and used the 
money to pay bills.  However, she maintained that she was not 
aware that she was supposed to send the check back to VA 
until VA sent a check reclamation to her bank in January 
1998.  She stated that her account only had $105.00 at that 
time.  As a result of the VA's check reclamation, her account 
was frozen.  The appellant contended that the $105.00 was the 
only money she had to her name, and that she was not 
currently employed.  Therefore, she requested a waiver of 
recovery of the overpayment of the veteran's pension 
benefits.

In a March 1998 decision, the Committee denied the 
appellant's waiver request.  The Committee stated that 
38 C.F.R. § 1.962 shows that the term "overpayment" only 
referred to those benefit payments made to a designated 
living payee in excess of the amount due or which such payee 
or beneficiary is entitled.  Further, it was stated that this 
regulation limited the Committee's authority to consider 
waiver only those debt that arise because of an overpayment 
or erroneous payment of benefits to a designated payee or 
beneficiary who was alive at the time such an overpayment or 
erroneous payment was made.  The Committee noted that the 
veteran died October [redacted] 1997, and that his VA pension check 
was delivered November 1, 1997.  Thus, the Committee 
concluded that it had no specific authority to consider 
waiver for a debt that results from a benefit payment to a 
designated payee or beneficiary who was deceased at the time 
such payment was made.

In her June 1998 Notice of Disagreement, the appellant noted 
that 38 U.S.C.A. § 5310 stated that a widow was entitled to 
the veteran's benefits for the month of death.  Further, she 
stated that she had been unemployed for about a year, and had 
no money to repay VA.  She again asserted that she was 
unaware that she could not use the VA pension check.  
Additionally, she contended that she used the money to pay 
for rent, utilities, food, gas, telephone; she did not use 
the money for anything frivolous.


Legal Criteria.  The law precludes waiver of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965(b).

There shall be no collection of an overpayment, or any 
interest thereon, which results from participation in a 
benefit program administered under any law by VA when it is 
determined by a regional office Committee on Waivers and 
Compromises that collection would be against equity and good 
conscience.  For the purpose of this regulation, the term 
overpayment refers only to those benefit payments made to a 
designated living payee or beneficiary in excess of the 
amount due or to which such payee or beneficiary is entitled.  
The death of an indebted payee, either prior to a request for 
waiver of the indebtedness or during Committee consideration 
of the waiver request, shall not preclude waiver 
consideration.  There shall be no waiver consideration of an 
indebtedness that results from the receipt of a benefit 
payment by a non-payee who has no claim or entitlement to 
such payment. 38 C.F.R. § 1.962 (emphasis added).

If a check or other payment is issued to, and in the name of, 
the deceased veteran as a benefit payment for disability 
compensation, dependency and indemnity compensation, or 
nonservice-connected disability or death pension, for the 
month in which death occurs, that check or other payment 
shall be treated for all purposes as being payable to the 
surviving spouse and, if that check or other payment is 
negotiated or deposited, shall be considered to be the 
benefit to which the surviving spouse is entitled.  38 
U.S.C.A. § 5310(b)(2).


Analysis.  In the instant case, the Board finds that the 
Committee's decision that it had no authority to adjudicate 
the appellant's claim was based upon the legal requirement 
that there shall be no waiver consideration of an 
indebtedness that results from the receipt of a benefit 
payment by a non-payee who has no claim or entitlement to 
such payment.  38 C.F.R. § 1.962.  Here, the overpayment was 
created as a result of a pension check made payable to the 
veteran, and not the appellant.  Thus, it would appear that 
the appellant is not entitled to consideration of her request 
for a waiver since she appears to be a non-payee who had no 
claim or entitlement to this payment.

However, the Board notes that the Committee's decision did 
not take into account the requirements of 38 U.S.C.A. 
§ 5310(b)(2).  This statutory provision specifically provides 
entitlement to such payment for a non-payee spouse to checks 
issued by VA to the veteran in the month of his death.  Since 
the veteran died in October 1997, the Board notes that the 
check issued November 1, 1997, would be for the month of his 
death.  Even though the appellant does not meet the 
requirements necessary for improved death pension benefits as 
the surviving spouse of the veteran, she was legally married 
to the veteran at the time of his death.  Thus, the Board 
finds that she did have a valid claim or entitlement to the 
VA pension check of November 1, 1997.  As she had a valid 
claim of entitlement to this money by statute, the 
overpayment was not properly created and the issue of waiver 
of recovery of the overpayment is moot.


ORDER

Entitlement to improved death pension benefits as the 
surviving spouse of the veteran is denied.

Inasmuch as the overpayment at issue was not properly 
created, the benefit sought as to this matter is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

